DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Acknowledgement of Amendments
	Applicant’s amendment filed 01/22/2021 overcomes the following objection(s)/rejection(s): 
The objection to the specification has been withdrawn in view of the Applicant’s amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
As per Applicant’s argument that Saptharishi fails to disclose “transmit an image of the store visitor to a terminal of a clerk”.  
The Examiner respectfully disagrees and directs the Applicant to paragraph [0126] and fig. 1, where Saptharishi discloses “if a person entering a car is not from the original group who arrived in the car, security personnel may be alerted. Video clips are automatically sent with the alert, so that it is easy 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saptharishi et al., (U.S. Pub. No. 2009/0245573 A1) in view of Kakizawa et al., (U.S. Pub. No. 2015/0127485 A1) and in view of Anami et al., (U.S. Pub. No. 2018/0268224 A1). 
As per claim 1, Saptharishi teaches an information processing apparatus comprising: at least one memory configured to store instructions ([0135]) and at least one processor configured to execute the instruction ([0135]) to:  analyze first video information acquired by capturing an outside, by an outside-the store camera, of as store to recognize a store visitor and an accompanying person of the store visitor at the time of a visit ([0131-0132], “the camera 100 may recognize children when they enter a store and adult accompanying the child”) analyze second video information captured by  the outside-the-store camera to recognize a situation outside the store after the store visitor visits the store ([0131-0132], “the child leaves the sore without the adult accompanying the child”) and notify an abnormality on transmit an image of the store visitor to a terminal of a clerk (Video clips are automatically sent with the alert, so that it is easy to review and quickly determine whether there is a problem), Saptharishi does not explicitly disclose to analyze video information acquired by an outside-the-store camera; transmitting an image of the store visitor to a terminal of a clerk on detecting the accompanying person has left the store without accompanying the store visitor. 
However, Kakizawa teaches the known concept of analyzing video information acquired by an outside-the-store camera (see fig. 1e). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the outside-the-store camera of Kakizawa with Saptharishi in order to yield the predictable results of obtaining images of customers as they enter and exit the store. 
Saptharishi (modified by Kakizawa) does not explicitly disclose transmitting an image of the store visitor to a terminal of a clerk of an abnormality on detecting the accompanying person has left the store without accompanying the store visitor.
However, Amani teaches transmitting an image of the store visitor to a terminal of a clerk of an abnormality on detecting the accompanying person has left the store without accompanying the store visitor ([0126], “Alternatively, the notification system 1 may detect a specific person such as a missing child.” … Furthermore, the transmission unit transmits the captured image of the missing child, the capturing time point, and the capturing place to the missing child caring department such as a service counter…”). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Anami with Saptharishi for the benefit of providing improved monitoring and notification of detected events. 
claim 8, which is the corresponding information processing method of the claimed information processing apparatus as recited in claim 1; thus the rejection and analysis made for claim 1 also applies here. 
As per claim 9, which the corresponding non-transitory computer readable medium storing an information processing program of the claimed information processing apparatus as recited in claim 1, thus the rejection and analysis made for claim 1 also applied here. 
As per claim 10, Saptharishi (modified by Kakizawa and Anami) as a whole teaches everything as claimed above, see claim 1. In addition, Saptharishi teaches wherein the processor is configured to further execute to further notify a face of the store visitor to a clerk of the store on detecting the accompanying person has left the store without accompanying the store visitor ([0131-0132];” the camera may also identify the location of adult so that she/he may be notified” The Examiner notes that locating the adult to notify the adult of the missing child would necessitate notifying the face of the of the store visitor, else the adult would not be able to notified of the lost accompanying child).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saptharishi et al., (U.S. Pub. No. 2009/0245573 A1) and in view of Kakizawa et al., (U.S. Pub. No. 2015/0127485 A1) in view of Anami et al., (U.S. Pub. No. 2018/0268224 A1) and further in view of Watanbe et al., (JP 2009-48615; already of record and provided by Applicant’s IDS filed 06/14/2019).
As per claim 3, Saptharishi (modified by Kakizawa and Anami) as a whole teaches everything as claimed above, see claim 1. Saptharishi does not explicitly disclose wherein the processor is configured to further execute to transmit an abnormality notification message to at least one of mobile information terminals held by the store visitor. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Watanabe with Saptharishi (modified by Kakizawa and Anami) in order to provide improved notification of a detected event.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saptharishi et al., (U.S. Pub. No. 2009/0245573 A1) and in view of Kakizawa et al., (U.S. Pub. No. 20150127485 A1). 
As per claim 5, Saptharishi teaches an information processing apparatus comprising: at least one memory configured to store instructions (0135]); and at least one processor configured to execute the instructions ([0135]) to: analyze first video information acquired by capturing an outside, by an outside-of-the store camera of a store to recognize a store visitor and an accompanying person of the store visitor  ([0131-0132]) to specify, as a transporter used when the store visitor visits the store, at least one of walking, a car, a bicycle, a motorcycle, a taxi, a fixed-route bus, and a train at the time of a visit ([0126], the camera system 100 may automatically recognize pedestrians leaving a parked car, and can compare them later to people entering the car. If a person entering a car is not from the original group who arrived in the car, security personal may be alerted); analyze a second video information captured by the outside-the-store camera to recognize a situation outside the store after the store visitor visits the store ([0126] comparing images of a group leaving a car to people entering the car and alerting security when persons entering the car is not from the original group); detect contact with the transporter by a suspicious person based on the second video information ([0126]); transmit an image of the store visitor to a terminal of a clerk on detecting the contact with the transporter by the suspicious person ([0126], “if a person entering a car is not from the original group who arrived in the car, security 
However, Kakizawa teaches the known concept of analyzing video information acquired by an outside-the-store camera (see fig. 1e). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the outside-the-store camera of Kakizawa with Saptharishi in order to yield the predictable results of obtaining images of customers as they enter and exit the store.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saptharishi et al., (U.S. Pub. No. 2009/0245573 A1) and in view of Kakizawa et al., (U.S. Pub. No. 2015/0127485 A1) and further in view of Armstrong et al., (U.S. Pub. No. 20160078264).
As per claim 6, Saptharishi teaches an information processing  apparatus comprising: at least one memory configured to store instructions ([0135]) and at least one processor configured to execute the instruction ([0135]) to:  analyze first video information acquired by capturing an outside, by an outside-the store camera, of as store to recognize a store visitor and an accompanying person of the store visitor at the time of a visit ([0131-0132], “the camera 100 may recognize children when they enter a store and adult accompanying the child”) analyze second video information captured by  the outside-the-store camera to recognize a situation outside the store after the store visitor visits the store ([0131-0132], “the child leaves the sore without the adult accompanying the child”) and compare an analysis results of the first video information with an analysis result of the second video information ([0131-0132]), and notify of an abnormality based on a result of the comparison ([0131-0132], “if the child leaves the store without the adult accompanying the child, an alert may be created”); notify at least one of the store visitor and a clerk of the store of an abnormality based on the comparison ([0126], [0131-transmit an image of the store visitor to a terminal of a clerk (“Video clips are automatically sent with the alert, so that it is easy to review and quickly determine whether there is a problem”;), Saptharishi does not explicitly disclose to analyze video information acquired by an outside-the-store camera, to transmit an image of the store visitor to a terminal of a clerk, in the case where detecting, that the store visitor performed the suspicious behavior left the store.
However, Kakizawa teaches the known concept of analyzing video information acquired by an outside-the-store camera (see fig. 1e). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the outside-the-store camera of Kakizawa with Saptharishi in order to yield the predictable results of obtaining images of customers as they enter and exit the store. 
Saptharishi (modified by Kakizawa) does not explicitly disclose transmit an image of the store visitor to a terminal of a clerk, in the case where detecting, that the store visitor performed the suspicious behavior left the store.
However, Armstrong teaches transmit an image of the store visitor to a terminal of a clerk, in the case where detecting, that the store visitor performed the suspicious behavior left the store ([0017], [0099], “detecting all the tags as a customer exits the store; b) imaging each customer exiting the store; c) determining if the items match the cashier identification of items sold; and d) sending then the image to security personal. 
. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saptharishi et al., (U.S. Pub. No. 2009/0245573 A1) in view of Kakizawa et al., (U.S. Pub. No. 2015/0127485 A1) and in view of Anami et al., (U.S. Pub. No. 2018/0268224 A1) and further in view of Golan et al., (U.S. Pub. No. 2014/0161316 A1). 
As per claim 7, Saptharishi (modified by Kakizawa and Amani) as a whole teaches everything as claimed above, see claim 1. Saptharishi does not explicitly disclose wherein the processor is configured to further execute to calculate a store stay time of the visitor by comparing store visit time of the recognized store visit with leaving time of the recognized visitor. 
However, Golan teaches wherein the processor is configured to further execute to calculate a store stay time of the visitor by comparing store visit time of the recognized store visit with leaving time of the recognized visitor ([0006], [0007], [0022], and fig. 1 el. 57). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Golan with Saptharishi (modified by Kakizawa and Anami) in order to provide improved method and systems for determining and analyzing flow patterns of individuals in a specific area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486